Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of record is greater than 150 words in length. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 5 and 8 recites the broad recitation “the total amount of at least one magnesium salt and at least one calcium salt is more than 80.0 wt.%” and “wherein the magnesium salt content, varies from 10.0 wt.% to 90.0 wt.%”, and the claim also recites for the total content “or more than 85.0 wt.% or more than 90.0 wt.% or more than 95.0 wt.% or more than 98.0 wt.%” and for the magnesium salt content “or from 15.0 wt.% to 80.0 wt.%, or from 20.0 wt.% to 70.0 wt.%, or from 25.0 wt.% to 60.0 wt.% or 30.0 wt.% to 50.0 wt.%” which is the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “the total content of MgCO-3 and CaCO3 is more than 95.0 wt.%” and “wherein the MgCO3 content, ranges from 20.0 wt.% to 45.0 wt.%”, and the claim also recites, for the total content, “or more than 96.0 wt.% or more than 97.0 wt.% or more than 98.0 wt.%” and, for the MgCO3 content, “or from 25.0 wt.% to 40.0 wt.%, or from 30.0 wt.% to 40.0 wt.%” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “a temperature of at least 900°C”, and the claim also recites “or of at least 1100°C, or of at least 1200°C and at a temperature of the order of about 1400°C” which is the narrower statement of the range/limitation. . The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “amount of between 5.0 and 40.0 wt.%”, and the claim also recites “or of between 7.5 and 30.0 wt.%, or of between 10.0 and 25.0 wt.%” which is the narrower statement of the range/limitation. . The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation “amount between 7.0 wt.% and 40.0 wt.%”, and the claim also recites “or of between 12.0 wt.% and 40.0 wt.%, or of between 15.0 wt.% and 30.0 wt.%, or of between 15.0 wt.% and 25.0 wt.%” which is the narrower statement of the range/limitation. . The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over Van Camp et al. (US 2011/0042868A1, hereinafter “Van Camp”) as evidenced by Ebbenis and Carlson, Ring Formation in Rotary Kilns, Feeco International (2022) (hereinafter “Carlson”).

Regarding claims 1, 2, 3, and 4, Van Camp teaches a process for the separation and recovery of non-ferrous metals from zinc-bearing residues, in particular from the residues produced by the zinc manufacturing industry (Van Camp, Abstract). Van Camp also teaches adding zinc-bearing residue, coke, and dolomite into a furnace, where a fuming step occurs, which concentrates Zn and Pb in the fumes, i.e., produces a volatilized material, and produces an iron-slag and matte, i.e., solid material (Van Camp, [0028-0030] and Table 1). Van Camp further teaches that the dolomite contains mainly MgCO3 and CaCO3, i.e., a magnesium-based additive, and that 7.5 wt.% of dolomite is added as a flux, i.e., (90kg dolomite / 1200kg residue)*100 = 7.5 wt.% (Van Camp, [0019] and Table 1). Moreover, Van Camp teaches that the melting point of the slag is at least 1250°C, and preferably at least 1300°C, i.e., the furnace is heated to at least this temperature (Van Camp, [0019]).  
The fuming process to recover non-ferrous metals, including zinc and lead, of Van Camp corresponds to a pyro-metallurgical process for producing at least one non-ferrous metal or a compound thereof, wherein said metal is selected from the group consisting of arsenic (As), antimony (Sb), lead (Pb), cadmium (Cd), mercury (Hg), silver (Ag), tin (Sn), nickel (Ni), and zinc (Zn) of claim 1 of the present invention. The addition of the zinc-bearing residue and 7.5 wt.% dolomite to the furnace of Van Camp corresponds to wherein at least one raw material is fed into a rotary kiln, wherein said at least one raw material comprises at least said metal and in which process a magnesium-based additive, is additionally fed in the rotary kiln in an amount of between 0.5 wt.% and 9.5 wt.% relative to the total weight of said raw materials of claim 1 of the present invention. 
The amount of dolomite added of 7.5 wt.% of Van Camp corresponds to wherein the magnesium-based additive is additionally fed in the rotary kiln in an amount of between 3.0 wt.% and 7.5 wt.% relative to the total weight of said raw materials of claim 2 of the present invention. The fluxing agent being dolomite of Van Camp corresponds to wherein the magnesium-based additive is a compound comprising at least one magnesium salt or a composition comprising at least one magnesium salt, or a mixture thereof of claim 3 and wherein the magnesium-based additive comprises at least one magnesium salt selected from the group consisting of magnesium carbonate, magnesium oxide, and magnesium hydroxide of claim 4 of the present invention. 
Heating the furnace to produce the fumes of Van Camp corresponds to wherein said raw material is heated to produce a volatized material, in which the non-ferrous metal or compound thereof is produced from the volatized material and which magnesium-based additive is heated together with said raw material to produce at least the volatized material and a solid product. 
While Van Camp teaches that the method also facilitates the formation of a freeze-lining,  the lining is a uniform crust on the entire inner surface of the cooled vessel walls (Van Camp, [0019]), and not the formation of rings of varying thicknesses, or “dam ring formations” as known in the art as ring formations in a rotary kiln, which refers to build-up around the circumference of the kiln’s interior in such a way that material is either prevented from passing through, or is significantly inhibited as evidenced by Carlson (Carlson, “Ring (Slag) Formation in Rotary Kilns”).
Given that the material and process of Van Camp is substantially identical to the materials and method as used in the present invention, as set forth above, it is clear that the process of Van Camp would inherently counteract ring formation in the rotary kiln as presently claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claims 10, 11, and 12, Van Camp also teaches feeding a reductant, including coal and cokes, to the furnace with the residue and dolomite (Van Camp, [0024], [0028], and Table 1). Van Camp also teaches that 12.5 wt.% of the cokes are added to the feed mixture, i.e., (150kg cokes / 1200 kg residue) *100 = 12.5 wt.% (Van Camp, Table 1). The reductant of Van Camp corresponds to wherein at least one reducing agent is additionally fed in the rotary kiln of claim 10, wherein the at least one reducing agent is a carbonaceous material selected from the group consisting coal, coke and anthracite of claim 11, and wherein the reducing agent is fed into the rotary kiln in an amount of between 5.0 and 40.0 wt.%, or of between 7.5 and 30.0 wt.%, or of between 10.0 and 25.0 wt.% relative to the total weight of said at least one raw material of claim 12 of the present invention.


Regarding claim 13, Van Camp also teaches that Waelz kilns can be used to produce a slag and a Zn and Pb containing fume (Van Camp, [0003]). The possible use of a Waelz kiln of Van Camp corresponds to herein the pyro-metallurgical process is a Waelz process for the production of non-ferrous metal or a compound thereof, chosen from the group consisting of zinc and lead and cadmium of claim 13 of the present invention.




Claims 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over Van Camp et al. (US 2011/0042868A1, hereinafter “Van Camp”) as evidenced by Ebbenis and Carlson, Ring Formation in Rotary Kilns, Feeco International (2022) (hereinafter “Carlson”) as applied to claim 1 above and further in evidence of ISPAT GURU, Dolomite—A Useful Mineral, Ispat Digest (28 June 2017) (hereinafter “Ispat”). 

Regarding claims 5, 6, 7, and 8, Van Camp teaches that the fuming step consists in the reduction-smelting of the residue, whereby reductants such as coal or cokes, and fluxes such as dolomite are added to produce a fast fuming slag, where the dolomite consists of MgCO3 and CaCO3 (Van Camp, [0019]), i.e., the magnesium salt and calcium salt are more than 80.0 wt.%, moreover, as known in the art, the amount of MgCO--3, in dolomite is about 40-45 wt.% as evidenced by Ispat, which teaches that in commercial language, the rock containing 40-45 wt.% MgCO-3 is usually called dolomite (Ispat, pg. 2, paragraph 2). 
The dolomite containing MgCo3 and CaCO3 of Van Camp corresponds to wherein the magnesium-based additive is a compound comprising at least one magnesium salt and at least one calcium salt, wherein the total amount of the at least one magnesium salt and the at least one calcium salt is more than 80.0 wt.%, or more than 85.0 wt.% or more than 90.0 wt.% or more than 95.0 wt.% or more than 98.0 wt.%, relative to the total weight of the composition of claim 5, wherein the magnesium-based additive is a dolomitic limestone comprising MgCO3 and CaCO3, and wherein the total content of MgCO3 and CaCO3 is more than 95.0 wt.%, or more than 96.0 wt.%, or more than 97.0 wt.%, or more than 98.0 wt.%, relative to the total weight of the dolomitic limestone of claim 6, and wherein the magnesium-based additive is a composition comprising at least one magnesium salt and at least one calcium salt, wherein the total amount of the at least one magnesium salt and the at least one calcium salt is more than 80.0 wt.%, or more than 85.0 wt.% or more than 90.0 wt.% or more than 95.0 wt.% or more than 98.0 wt.%, relative to the total weight of the composition of claim 8 of the present invention. 
The MgCO3 content in dolomite being 40-45 wt.% of Van Camp as evidenced by Ispat corresponds to wherein the magnesium salt content, varies from 10.0 wt.% to 90.0 wt.%, or from 15.0 wt.% to 80.0 wt.%, or from 20.0 wt.% to 70.0 wt.%, or from 25.0 wt.% to 60.0 wt.% or 30.0 wt.% to 50.0 wt.%, relative to the total weight of the magnesium salt and the calcium salt of claim 5, wherein the MgCO3 content ranges from 20.0 wt.% to 45.0 wt.%, or from 25.0 wt.% to 40.0 wt.%, or from 30.0 wt.% to 40.0 wt.%, relative to the total weight of MgCO3 and CaCO3 of claim 6, and wherein the magnesium salt content, varies from 10.0 wt.% to 90.0 wt.%, or from 15.0 wt.% to 80.0 wt.%, or from 20.0 wt.% to 70.0 wt.%, or from 25.0 wt.% to 60.0 wt.% or 30.0 wt.% to 50.0 wt.%, relative to the total weight of the magnesium salt and the calcium salt of claim 8 of the present invention. 
The fluxing agent being dolomite of Van Camp corresponds to wherein the magnesium-based additive is a dolomite of claim 7 of the present invention. 




Claim 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over Van Camp et al. (US 2011/0042868A1, hereinafter “Van Camp”) as evidenced by Ebbenis and Carlson, Ring Formation in Rotary Kilns, Feeco International (2022) (hereinafter “Carlson”) as applied to claim 1 above and further in evidence of Nakayama, Michio, EAF Dust Treatment for High Metal Recovery, (23 March 2019) (hereinafter “Nakayama”).

Regarding claim 14, Van Camp also teaches that the Zn-containing residues can also be from EAF dusts (Van Camp, [0006]), it is known in the art that EAF dust from the steel industry contains 32.3 wt.% Zn, in the form of oxides, as evidenced by Nakayama (Nakayama, pg. 2, “2. EAF dust from steel industry” and Table 1). The residue being an EAF dust containing 32.3 wt.% zinc oxide of Van Camp corresponds to wherein the raw material is an electric arc furnace (EAF) dust comprising zinc and compounds thereof in an amount between 7.0 wt.% and 40.0 wt.%, or of between 12.0 wt.% and 40.0 wt.%, or of between 15.0 wt.% and 30.0 wt.%, or of between 15.0 wt.% and 25.0 wt.%; as expressed in zinc oxide wt.%, relative to the weight of the EAF dust of claim 14 of the present invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Van Camp et al. (US 2011/0042868A1, hereinafter “Van Camp”) as evidenced by Ebbenis and Carlson, Ring Formation in Rotary Kilns, Feeco International (2022) (hereinafter “Carlson”).

Regarding claim 9, Van Camp teaches that the melting point of the slag is at least 1250°C, and preferably at least 1300°C, i.e., the furnace is heated to at least this temperature (Van Camp, [0019]). The temperature of Van Camp overlaps with the range of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        8/26/2022